RESCRIPT
BLODGETT, J.
Heard on motion for new trial by defendant after verdiet of a jury for the plaintiff for $7500.
On March 24, 1914, shortly after seven o’clock in the evening, plaintiff, a man sixty-seven years of age, claims to have been injured by the sudden starting of a ear operated by defendant as he was attempting to alight after the car had come to a stop at the Fail-mount (Pleasant street) switch on South Main street, Woonsocket.
There was a special finding by the jury upon the issue whether the car in question did stop at said switch, the jury answering this question in the affirmative.
Since liability of the defendant, in the opinion of the Court, hinges upon the answer of this question, it is only necessary to determine whether the jury failed to give due weight to the evidence upon this issue.
Discussion of Testimony.
The Court has examined a certified transcript of all the testimony given at the trial and has reached the conclusion upon such examination that the motion for a new trial should be granted as the verdict of the jury was contrary to the weight of the evidence.
Motion for new trial granted.